DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 04/21/2020 has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “cylindrical lenses 102”, para. [0041], not shown in FIG. 1; 802, 804, 806, 808, 810,812, 814, 816, 818, 820, 822, 825 and 826 (para. [0055]-[0057]) are not shown in FIG. 8.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “f1-f3” in FIG. 1a, not mentioned in specification.  
The drawing is objected to because lines, numbers and letters not uniformly thick and well defined and figure legends are poor in FIG. 7.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, “an optical train”, “a .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, are objected to because of the following informalities:
Claim 1, the word “electrooptical” should read “electro optical’.
“component/assembly” should read either “component(s)” throughout the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3, 8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.          Claim 1, the sentences recite “the tile beam thickness, dz, and the tile beam length, Ly, are decoupled” and “the HIST microscope has a total imaging area that depends solely on the tile beam width, wx” seems to be ambiguous in definition. It is unclear how the term “decoupled” and “a total imaging area that depends solely on the tile beam width”  should be interpreted, because these terms are not clearly defined in specification. Though specification discloses these terms in paragraphs [0010]  [0046], however fails to define these terms, thus the terms “decoupled” and “a total imaging area that depends solely on the tile beam width” is still unclear as to what the metes and bounds of the above claim limitations are and would be needed to meet the above claim limitations. 
Claim 3, the sentences recite “the second optical component/assembly is a tiltable mirror”, it’s not clear which mirror (M or DM) is the tiltable mirror?
Claim 8, the sentence recite “the tile beam is synchronously swept with an output of the detector” seems to be ambiguous in definition because it is unclear is to how the tile beam synchronously sweeping with an output of the detector? Specification fails to provide clear definition of this recitation. Although specification disclose “The tile beam is synchronously swept with the readout of the camera to facilitate the rejection of 
Claim 12, the sentences recite “a moveable mirror conjugated to the imaging plane”, it’s not clear which mirror (M or DM) is the moveable mirror?
Claims 2-7 and 9-15 depend from either claim 1 and claim 8, therefore inherit the same deficiencies.
Applicant should clarify the claim limitations as appropriate. Care should be taken during revision of the description and of any statements of problem or advantage, not to add subject-matter which extends beyond the content of the application (specification) as originally filed.
For the prosecution on merits, examiner assumes “decoupled” as “separated”, “a total imaging area that depends solely on the tile beam width” as “a total imaging area of the tile beam width” ,“a tiltable/moveable mirror” as “mirror M” and “the tile beam is synchronously swept with an output of the detector” as “the tile beam sweeps with an output beam of the detector synchronously”
If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.

		
	
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-6, 8, 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hillman (US PUB 2016/0327779; in various related embodiments). 
	Regarding claim 1,Hillman teaches a highly inclined swept tile (HIST) microscope (i.e., a multiple mode depth-resolved imaging (DRI)/confocal microscope, para. [0004], [0017]; Swept, Confocally-Aligned Planar Excitation (SCAPE) microscopy, para. [0499]-[0500] and as shown at least in FIGS. 23-25), comprising: an optical train (Light Sheet) having a Cartesian z-direction optical axis (as shown in FIGS. 24A-B), (e.g., cylindrical lens(s) 2310, FIGS. 23A & 24A) disposable to receive a sample object (2345) fluorescence excitation input light (laser 2300) (para. [0559], [0588]), wherein said first optical assembly has optical characteristics suitable to transform the input light into a collimated output tile beam (i.e., an oblique sheet of light 2342 (a line) at the sample/subject as shown in FIGS. 23A & 24A-F, para. [0198] and [0289]) in the shape of a line oriented in an x-y plane (i.e., an elongate narrow or planar beam (line) that extends into multiple depths of the subject, para. [0152]) and characterized by a length, Ly, along the y-axis, a width, wx, along the x-axis, and a thickness, dz, along the z-axis, further wherein Ly>>wx>>dz (i.e., the light sheets x’ (a line oriented in an x-y plane), as shown at least in FIGS. 24A-B & 24F, further light sheet in FIG. 24C satisfy y’(lateral/length)>>z’(depth/width)>>thickness, para. [0559]); a second optical component/assembly (mirror 2315) disposable to receive the collimated tile-beam and having optical characteristics suitable to orient the tile beam at a highly inclined angle, θ, about the y-axis in the x-z plane (i.e., an adjustment for the last mirror 2315 may be included for alignment (highly inclined beam) and the beam emerges as an oblique sheet of light 2342 (highly inclined angle in z’ direction) into the sample 2345, para. [0289], FIG. 23A & 24B); a third optical component/assembly (objective lens 2340) having optical characteristics suitable to focus the highly inclined tile beam (2342) at an image plane (para. [0289], [0533] and as shown at least in FIGS. 23A & 24A-B); a fourth optical component/assembly (scanning/Galvo mirror 2325) disposed in a conjugate back focal plane of the image plane having optical characteristics suitable to sweep the highly inclined tile beam along a horizontal x-axis in the image plane (i.e., oblique  light sheets x’ sweeps across the sample/object in x-axis direction, para. [0297], [0343], [0533], [559] and as shown at least in FIGS. 23E & 24B-F); and a detector/camera assembly (camera 2390) disposable in a conjugate image plane including either a confocal slit or a functionally equivalent electro optical confocal slit (i.e., a confocal pinhole or slit in a laser scanning confocal microscope, para. [0154] and [0482]) to receive a fluorescence emission from the sample object (2345) (para. [0296], [0300], [0460], [0589] and as shown in FIS. 23A, 23G & 24F, also see claim 1), wherein said HIST microscope is to be configured as a confocal, fluorescence emission microscope (para. [0154]), further wherein the tile beam thickness, dz, and the tile beam length, Ly, are decoupled (i.e., lateral (y’) and depth (z’) are decoupled, FIG. 24B), further wherein the HIST microscope has a total imaging area that depends solely on the tile beam width, wx (i.e., FIG. 24e provides an example of a simulated SCAPE point spread function (PSF) that demonstrate the theoretical diffraction limited lateral (x-y) (length) and axial (z) (light sheet width), para. [0560], FIG. 24E).
Hillman teaches each and every limitations of the claimed invention except for explicit teachings of the condition Ly>>wx>>dz.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include the light sheets in FIG. 24C light sheet length (y’) >> width (z’) >> thickness of the light sheet for the purpose of oblique light sheets x’ (tile) sweeps across the sample/object in x-axis direction.

	
Regarding claim 2,Hillman teaches the first optical component/assembly is a pair of cylindrical lenses (e.g., cylindrical lenses 2310, FIG. 23A, para. [0289]).

Regarding claim 3,Hillman teaches the second optical component/assembly is a tiltable mirror (e.g., adjustment mirror 2315, FIG. 23A, para. [0289]).

Regarding claim 4,Hillman teaches the third optical component/assembly is an objective (e.g., objective lens 2340, FIG. 23A, para. [0289]).

Regarding claim 5,Hillman teaches the fourth optical component/assembly is a galvo mirror (e.g., galvo mirror 2325, FIG. 23A, para. [0289]).

Regarding claim 6,Hillman teaches the detector/camera assembly is a scientific complementary metal-oxide semiconductor (sCMOS) supporting a rolling shutter mode (e.g., sCMOS camera and controlled laser shutters/rolling-shutter type, FIG. 24F, para. [0506] and [0591]).

Regarding claim 8,Hillman as set forth in claim 1 above further teaches a method for imaging a sample object (FIG. 23A, para. [0289]-[0290]), comprising: generating a collimated tile beam (2342) having a wavelength suitable for generating a fluorescent emission from a region of the sample object (i.e., an oblique sheet of light 2342 (a line) of fluorescent light sweeps across the sample/subject as shown in FIGS. 23A & 24A-F, para. [0198], [0207], FIG. 5A and [0289]), wherein the tile beam has a line shape of length, Ly (para. [0198]), thickness, dz, and width, wx, wherein Ly and wx are measured in an x-y Cartesian plane and dz is measured in an orthogonal z-axis beam (i.e., the light sheets x’ (a line oriented in an x-y plane), as shown at least in FIGS. 24A-B & 24F, further light sheet in FIG. 24C satisfy y’(lateral/length)>>z’(depth/width)>>thickness, para. [0559]); disposing the tile beam at a highly inclined angle, θ, in the x-z Cartesian plane (i.e., an adjustment for the last mirror 2315 may be included for alignment (highly inclined beam) and the beam emerges as an oblique sheet of light 2342 (highly inclined angle in z’ direction) into the sample 2345, para. [0289], FIG. 23A & 24B); sweeping the highly inclined tile beam along the x-axis across a region of the sample object and generating a fluorescent emission from the sample object (i.e., oblique  light sheets x’ sweeps across the sample/object in x-axis direction, para. [0297], [0343], [0533], [559] and as shown at least in FIGS. 23E & 24B-F); propagating the fluorescent emission from the sample object to a detector comprising a confocal slit (i.e., a confocal pinhole or slit in a laser scanning confocal microscope, para. [0154] and [0482]), wherein the tile beam is synchronously swept with an output of the detector (i.e., the camera (detector) can simply expose as the line sweeps along y′ to form the sheet, filling the plane and forming one 2D y′-z′ image, this strategy can be combined and synchronized with ‘rolling shutter’ type acquisition on the camera which would be similar to having a detection slit  which can improve optical sectioning and resolution, para. [0526, lines 20-27], FIGS. 24A-F).
Hillman teaches each and every limitations of the claimed invention except for explicit teachings of the condition Ly>>wx>>dz.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include the light sheets in FIG. oblique light sheets x’ (tile) sweeps across the sample/object in x-axis direction.

Regarding claim 10,Hillman teaches using two cylindrical lenses to generate the collimated tile beam (e.g., cylindrical lenses 2310, FIG. 23A, para. [0289]).

Regarding claim 11,Hillman teaches using a galvo-mirror to sweep the collimated tile beam (e.g., the beam emerges as an oblique sheet of light 2342 into the sample 2345 which by virtue of the scan/de-scan assembly is moved (i.e., depending on an orientation of the galvo mirror 2325), FIG. 23A, para. [0289]).

Regarding claim 12,Hillman teaches using a moveable mirror (2315) conjugated to the imaging plane to incline the collimated tile beam (i.e., an adjustment for the last mirror 2315 may be included for alignment (incline the beam) and the beam emerges as an oblique sheet of light 2342 (z’ direction) into the sample 2345, para. [0289], FIG. 23A & 24B).

Regarding claim 13,Hillman teaches using a scientific complementary metal-oxide semiconductor (sCMOS) camera supporting a rolling shutter mode to synchronously sweep the collimated tile beam with the readout of the camera (e.g., sCMOS camera and controlled laser shutters/rolling-shutter type, FIG. 24F, para. [0506] and [0591]).

Regarding claim 14,Hillman teaches compressing the collimated tile beam by a factor, r, equal to 4×-8× that of a corresponding HILO beam (i.e., leading to˜factor of 2 or more (4x) resolution improvement corresponding HiLo beam, para. [0508] and [0536]).

Regarding claim 15,Hillman teaches disposing the tile beam at the highly inclined angle, θ (i.e., an adjustment for the last mirror 2315 may be included for alignment (highly inclined beam) and the beam emerges as an oblique sheet of light 2342 (highly inclined angle) into the sample 2345, para. [0289], FIG. 23A).
Hillman teaches each and every limitations of the claimed invention except for the teachings of θ equal to 60-80 degrees.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include an oblique sheet of light 2342 (highly inclined angle) as shown at least in FIGS. 23A & 24B for the purpose of achieving an inclined angle of 60-80 degrees since the claimed ranges and the prior art disclosure of oblique angle as shown at least in FIGS. 23A & 24B are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Allowable Subject Matter
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 7, the prior art does not teach, or renders obvious, regarding the collimated tile beam having the length, 80 μm≤L.sub.y≤130 μm, width, 8 μm≤w.sub.x≤14 μm, thickness, 3.0 μm≤dz≤4.0 μm and is characterized by a field of view (FOV) up to 130 μm×130 μm.
Regarding claim 9, the prior art does not teach, or renders obvious, regarding the collimated tile beam having the length, Ly, between 80-130 μm, the width, wx, between 8-14 μm, and the thickness dz between 3.0-4.0 μm.


	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Betzig et al. (US PUB 2016/0305883) teaches highly inclined, objective-coupled sheet illumination has been used to image single molecules in thicker regions of the cell, paragraph [0148].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
March 17, 2021